Citation Nr: 1303182	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left foot disability.

2.  Entitlement to service connection for respiratory disability, to include chronic obstructive pulmonary disease (COPD) due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from December 1978 to November 1984.

This matter came to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in December 2011 for further development.  The Veteran testified at a September 2011 Board video conference hearing.  A transcript is of record.  

Although the appeal also originally included the issue of service connection for hepatitis C, this benefit was granted by rating decision in November 2012 and is therefore no longer in appellate status.	

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was afforded a Board video conference hearing in September 2011.  However, in December 2012, he was notified that the Veterans Law Judge who presided over the aforementioned hearing was no longer employed at the Board, and that he was being offered the opportunity to testify at another hearing of his choice.  On a form received in December 2012, the Veteran marked the appropriate line to indicate his desire for a Board video conference hearing.  In accordance with 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  Under the circumstances, this case must be returned to the RO so that the appellant is afforded an opportunity to present testimony at a Board video conference hearing before a different member of the Board.  


Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video conference hearing as requested in connection with this appeal.  After the hearing is conducted, or in the event that Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


